ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Straub Driver, a Joint Venture                )      ASBCA No. 61013
                                              )
Under Contract No. N62473-l l-C-0405          )

APPEARANCES FOR THE APPELLANT:                       Reginald M. Jones, Esq.
                                                     Nicolas T. Solosky, Esq.
                                                      Fox Rothschild LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Matthew D. Bordelon, Esq.
                                                     Nicole R. Best, Esq.
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

        The parties have advised the Board they have resolved the dispute and have
requested that the appeal ASBCA No. 61013 be dismissed with prejudice. Accordingly,
for good cause shown, the appeal is dismissed with prejudice. The Board commends the
parties for their successful efforts to resolve the appeal. This dismissal leaves ASBCA
No. 61014 remaining before the Board.

       Dated: January 24, 2019


                                                  CHRISPHE~. MCNUtiTY
                                                  Administrative Judge \
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61013, Appeal of Straub Driver, a
Joint Venture, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals